NO. 07-00-0215-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL D



APRIL 2, 2001

______________________________



MANUEL BARRON,



Appellant



V.



THE STATE OF TEXAS, 



Appellee

_________________________________



FROM THE 47
TH
 DISTRICT COURT OF POTTER COUNTY;



NO. 41,161-A; HON. DAVID L. GLEASON, PRESIDING

_______________________________



Before BOYD, C.J., and QUINN and REAVIS, JJ.

 After a jury trial, appellant Manuel Barron was convicted of the offense of sexual assault of a child.  Punishment was assessed by the jury at twenty years confinement in the Texas Department of Criminal Justice Institutional Division.  Appellant timely filed his notice of appeal.

Appellant’s appointed counsel has filed a motion to withdraw, together with an Anders
(footnote: 1) brief, wherein he certifies that, after diligently searching the record, he has concluded that appellant’s appeal is without merit.  Along with his brief, he has attached a copy of a letter sent to appellant informing him of counsel’s belief that there was no reversible error and of appellant’s right to appeal 
pro se.
  By letter dated November 9, 2000, this court notified appellant of his right to file his own brief or response by December 11, 2000, if he wished to do so.  Subsequently, appellant filed various 
pro se
 motions for extensions of time to file his brief.  We granted same, and through the last motion, extended the deadline to March 22, 2001.  The latter date has passed without the filing of either another motion for extension or a response.  

In compliance with the principles enunciated in 
Anders
, appellate counsel advanced three arguable issues founded upon 1) erroneous rulings, if any, regarding pre-trial motions, 2) sufficiency of the evidence to support conviction, and 3) ineffectiveness of trial counsel, if any.  However, appellate counsel then satisfactorily explained why the arguments lacked merit. Thereafter, we conducted our own review of the record to assess the accuracy of appellate counsel’s conclusions and to uncover any error, reversible or otherwise, pursuant to 
Stafford v. State
, 813 S.W.2d 503 ( Tex. Crim. App. 1991).  Our own review not only confirmed the accuracy of appellate counsel’s representations, but also failed to reveal any error. 

Accordingly, the motion to withdraw is granted and the judgment is affirmed.



                                                                 Brian Quinn 

                       		                			    Justice 

  

 Do not publish.              

FOOTNOTES
1:See Anders v. California
, 386 U.S. 738, 744-45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).